Exhibit 10.19
 
BASE SALARIES OF EXECUTIVE OFFICERS OF THE REGISTRANT
 
The following are the base salaries (on an annual basis) of the executive
officers of the Company:
 

         
Name and Title
  Base Salary(1)    
Solomon S. Steiner
  $ 375,000  
Chairman, President and Chief Executive Officer
       
Gerard J. Michel
  $ 310,000  
Chief Financial Officer, Vice President Corporate Development and Treasurer
       
Roderike Pohl
  $ 200,000  
Vice President, Research
       
Erik Steiner
  $ 200,000  
Vice President, Operations
       
Alan Krasnser
  $ 300,000  
Chief Medical Officer
       
Andreas Pfützner
  $ 386,250  
Chief Medical Officer in Europe
       


 

 

(1) Base salaries effective December 1, 2008, with the exception Dr. Pfützner,
whose salary represents consulting payments received from the Registrant for the
fiscal year ended September 30, 2008 pursuant to his consulting agreement with
the Registrant.

